UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): January 27, 2015 Tribute Pharmaceuticals Canada Inc. (Exact Name of Registrant as Specified in its Charter) Ontario, Canada 001-31198 Not Applicable (State or Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 151 Steeles Avenue East, Milton, Ontario, Canada L9T 1Y1 (Address of principal executive offices) (Zip code) (519) 434-1540 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition On January 27, 2015, the Company issued a press release announcing anupdate of 2014 revenues.A copy of this press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. The information in this Current Report on Form 8-K, including the exhibit attached hereto, is furnished pursuant to Item 2.02 and shall not be deemed to be "filed" for the purposes of Section 10 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Item9.01 Financial Statements and Exhibits. d) Exhibits The following exhibits are filed and furnished, respectively, herewith: Exhibit No. Description Press Release dated January 27, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tribute Pharmaceuticals Canada Inc. January 27, 2015 By: / s/ Scott Langille Scott Langille Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release dated January 27, 2015 4
